 


114 HRES 30 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 30 
In the House of Representatives, U. S.,

January 13, 2015
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:  Committee on Appropriations:Mr. Kilmer.

Committee on Agriculture:Mr. David Scott of Georgia; Mr. Costa; Mr. Walz; Ms. Fudge; Mr. McGovern; Ms. DelBene; Mr. Vela; Ms. Michelle Lujan Grisham of New Mexico; Ms. Kuster; Mr. Nolan; Mrs. Bustos; Mr. Sean Patrick Maloney of New York; Mrs. Kirkpatrick; Mr. Aguilar; and Ms. Plaskett. Committee on Armed Services:Ms. Loretta Sanchez of California; Mr. Brady of Pennsylvania; Mrs. Davis of California; Mr. Langevin; Mr. Larsen of Washington; Mr. Cooper; Ms. Bordallo; Mr. Courtney; Ms. Tsongas; Mr. Garamendi; Mr. Johnson of Georgia; Ms. Speier; Mr. Castro of Texas; Ms. Duckworth; Mr. Peters; Mr. Veasey; Ms. Gabbard; Mr. Walz; Mr. O'Rourke; Mr. Norcross; Mr. Gallego; Mr. Takai; Ms. Graham; Mr. Ashford; Mr. Moulton; and Mr. Aguilar.

Committee on the Budget:Mr. Pascrell; Mr. Ryan of Ohio; Ms. Moore; Ms. Castor of Florida; Mr. McDermott; Ms. Lee; Mr. Pocan; Ms. Michelle Lujan Grisham of New Mexico; Mrs. Dingell; and Mr. Lieu of California. Committee on Education and the Workforce:Mr. Hinojosa; Mrs. Davis of California; Mr. Grijalva; Mr. Courtney; Ms. Fudge; Mr. Polis; Mr. Sablan; Ms. Wilson of Florida; Ms. Bonamici; Mr. Pocan; Mr. Takano; Mr. Jeffries; Ms. Clark of Massachusetts; Ms. Adams; and Mr. DeSaulnier.

Committee on Ethics:Ms. Linda T. Sánchez of California. Committee on Foreign Affairs:Mr. Sherman; Mr. Meeks; Mr. Sires; Mr. Connolly; Mr. Deutch; Mr. Higgins; Ms. Bass; Mr. Keating; Mr. Cicilline; Mr. Grayson; Mr. Bera; Mr. Lowenthal; Ms. Meng; Ms. Frankel of Florida; Ms. Gabbard; Mr. Castro of Texas; Ms. Kelly of Illinois; and Mr. Brendan F. Boyle of Pennsylvania.

Committee on Homeland Security:Ms. Loretta Sanchez of California; Ms. Jackson Lee; Mr. Langevin; Mr. Higgins; Mr. Richmond; Mr. Keating; Mr. Payne; Mr. Vela; Mrs. Watson Coleman; Miss Rice of New York; and Mrs. Torres. Committee on the Judiciary:Mr. Nadler; Ms. Lofgren; Ms. Jackson Lee; Mr. Cohen; Mr. Johnson of Georgia; Mr. Pierluisi; Ms. Chu of California; Mr. Deutch; Mr. Gutiérrez; Ms. Bass; Mr. Richmond; Ms. DelBene; Mr. Jeffries; Mr. Cicilline; and Mr. Peters. 

Committee on Natural Resources:Mrs. Napolitano; Ms. Bordallo; Mr. Costa; Mr. Sablan; Ms. Tsongas; Mr. Pierluisi; Mr. Huffman; Mr. Ruiz; Mr. Lowenthal; Mr. Cartwright; and Mr. Beyer. Committee on Oversight and Government Reform:Mrs. Carolyn B. Maloney of New York; Ms. Norton; Mr. Clay; Mr. Lynch; Mr. Cooper; Mr. Connolly; Mr. Cartwright; Ms. Duckworth; Ms. Kelly of Illinois; and Mrs. Lawrence.

Committee on Science, Space, and Technology:Ms. Lofgren; Mr. Lipinski; Ms. Edwards; Ms. Wilson of Florida; Ms. Bonamici; Mr. Swalwell of California; Mr. Grayson; Mr. Bera; Ms. Esty; Mr. Veasey; and Ms. Clark of Massachusetts. Committee on Small Business:Ms. Chu of California; Ms. Hahn; Mr. Payne; and Ms. Meng.

Committee on Transportation and Infrastructure:Ms. Norton; Mr. Nadler; Ms. Brown of Florida; Ms. Eddie Bernice Johnson of Texas; Mr. Cummings; Mr. Larsen of Washington; Mr. Capuano; Mrs. Napolitano; Mr. Lipinski; Mr. Cohen; Mr. Sires; Ms. Edwards; Mr. Garamendi; Mr. Carson of Indiana; Ms. Hahn; Mr. Nolan; Mrs. Kirkpatrick; Ms. Titus; Mr. Sean Patrick Maloney of New York; Ms. Esty; Ms. Frankel of Florida; Mrs. Bustos; Mr. Huffman; and Ms. Brownley of California. Committee on Veterans’ Affairs:Mr. Takano; Ms. Brownley of California; Ms. Titus; Mr. Ruiz; Ms. Kuster; and Mr. O'Rourke.

 
 
Karen L. Haas,Clerk.
